DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the two and only two ferrite rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitations “the plate” in line 3 and "the two and only two ferrite rods" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the two and only two ferrite rods" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 remains rejected for the reasons set forth above due to its dependency from claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Cole et al. 2012/0212221 A1 (hereinafter referred to as Cole) in view of Gibson US 4,875,292 A.

15. Cole teaches a system, comprising: a borehole (fig. 1, elm. 12, par. [0023]); a drill string (fig. 1, elm. 16, par. [0023]) situated in the borehole; a downhole device (fig. 1, elm. 24, par. [0024]) carried by the drill string and comprising: 5a housing (fig. 1, elm. 24, par. [0025]) having a longitudinal axis; a magnetic dipole source (fig. 1, elm. 32, par. [0025]) positioned within the housing; and a magnetic field sensor (fig. 1, elm. 34, par. [0025]) positioned within the housing; and an above-ground tracker (fig. 1, elm. 22, par. [0023]) configured to receive data from the downhole device (24).  
Cole does not teach a magnetic field sensor configured to detect a magnetic field along a first axis and a second axis, the first and second axes arranged such that neither axis is orthogonal to the 10longitudinal axis of the housing.
Gibson teaches magnetic field sensor (fig. 1, horizontal position detector (28) for determining the azimuth of the tool relative (10) to the course, abstract, col. 9, ln. 41-43) configured to detect a magnetic field along a first axis and a second axis, the fig. 4, Hall generators 80 and 82 are oriented at approximately 90 degrees one to another, shown here generally oriented in a truncated "V" disposition with the (imaginary) apex pointing in the direction of movement of the tool 10 generally along the longitudinal axis, col. 9, ln. 66-col. 10, ln. 3) of the housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a horizontal position detector for determining the azimuth of the tool relative to the course, as taught in Gibson in modifying the apparatus of Cole. The motivation would be to provide for monitoring the deviation of the tool in the horizontal plane wherein Hall generators, makes use of the uniformity of the earth's magnetic field and adjust the path to maintain a predetermined course.

Claim 19-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Cole as applied to claim 15 above, and further in view of Gard et al. US 2006/0244454 A1(hereinafter referred to as Gard).

Regarding claim 19, Kuckes and Cole do not teach the system further comprises an energized utility line situated underground and emitting a magnetic field, the method comprising: using the magnetic field sensor to detect the magnetic field emitted by 5 the energized utility line; and transmitting a signal from the downhole device to the above-ground tracker in response to detecting the magnetic field.  
fig. 4, elm. 402, par. [0045]) situated underground and emitting a magnetic field (impresses an alternating current (AC) signal on, the object 402. The impressed signal causes an active magnetic field to emanate from the object, par. [0046]), the method comprising: using the magnetic field sensor (fig. 4, elm. 218, par. [0045]) to detect the magnetic field emitted by 5 the energized utility line (402); and transmitting a signal from the downhole device (fig. 4, elm. 202, par. [0034]) to the above-ground tracker (fig. 4, elm. 228, par. [0045]) in response to detecting the magnetic field.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system and method use magnetic field sensing to detect underground objects for strike avoidance, as taught in Gard in modifying the apparatus of Kuckes and Cole. The motivation would be identifies objects and their position relative to the tool to avoid objects.

Regarding claim 20, Kuckes and Cole do not teach in which the system further comprises an above-ground locator, the method further comprising: locating the  energized utility line with the above- ground locator; 5locating the downhole device with the above-ground tracker; and determining the position of the energized utility line relative to the downhole device.  
Gard teaches in which the system further comprises an above-ground locator (fig. 2, elm. 224, par. [0039]), the method further comprising: locating the energized utility line (fig. 4, elm. 402, par. [0045]-[0046]) with  the above- ground locator; 5locating the downhole device (fig. 2, elm. 202, par. [0034]) with the above-ground tracker (fig. 2, elm. 228, par. [0040]); and determining the position of the energized utility line (402)relative to the downhole device (fig. 2, elm. 228, par. [0024]).  
The references are combined for the same reason already applied in the rejection of claim 19.
Regarding claim 21, Kuckes and Cole do not teach in which the system further comprises an energized utility line situated underground and emitting a 5magnetic field, and a drilling rig situated above-ground, the drilling rig engaging the drill string, the method comprising: 5using the magnetic field sensor to detect the magnetic field generated emitted by the energized utility line; comparing the detected magnetic field to a threshold value; transmitting a signal from the downhole device to the above-ground tracker if the detected magnetic field exceeds the threshold value; and 10automatically shutting down the drilling rig in response to the signal.
Gard teaches in which the system further comprises an energized utility line (fig. 4, elm. 402, par. [0045]) situated underground and emitting a 5magnetic field (impresses an alternating current (AC) signal on, the object 402. The impressed signal causes an active magnetic field to emanate from the object, par. [0046]), and a drilling rig (fig. 2, elm. 208, par. [0034]), situated above-ground, the drilling rig engaging the drill string (fig. 2, elm. 212, par. [0034]), the method comprising: 5using the magnetic field sensor (fig. 2, elm. 218, par. [0045]), to detect the magnetic field emitted by the energized utility line (402); comparing the detected magnetic field to a threshold value (reference value setpoint, par. [0043]),; transmitting a signal from the downhole device (fig. 2, elm. 202, par. [0034]), to the above-ground tracker (fig. 2, elm. 228, par. [0040]), if the detected magnetic field exceeds the threshold value; and 10automatically shutting down the drilling rig in response to the signal (par. [0029]).
The references are combined for the same reason already applied in the rejection of claim 19.
Regarding claim 24, Kuckes and Cole do not teach which the magnetic field sensor is configured to scan a range of frequencies.  
Gard teaches which the magnetic field sensor is configured to scan a range of frequencies (par. [0046]-[0047]).  
The references are combined for the same reason already applied in the rejection of claim 19.
Regarding claim 25, Kuckes and Cole do not teach in which the frequency range is between about 60 hertz and about 3.5 kilohertz.  
Gard teaches which the magnetic field sensor is configured to scan a range of frequencies (par. [0046]-[0047]).  
The references are combined for the same reason already applied in the rejection of claim 19.
Response to Arguments
Applicant’s arguments with respect to claims 15,19-21 and 24-25 have been considered but are moot because the arguments do not apply to how the references being used in the current rejection, since Cole’221 and Gibson at least are applied in a new combination of references. The deficiencies of Kuckes in view of Cole’036 in 
Claims 19-21 and 24-25 remains rejected for the reasons set forth above due to their dependency from claim 15.

Allowable Subject Matter
Claims 1-4, 7-14 and 29-31 allowed.

Regarding claim 1, the prior art of record does not teach alone or in combination a system, comprising: a borehole; a drill string situated in the borehole; a downhole device carried by the drill string and comprising: 5a housing having a longitudinal axis; a magnetic dipole source positioned within the housing; a magnetic field sensor formed from two or more ferrite rods arranged such that no rod is orthogonal to the longitudinal axis of the housing; and 10an annular member positioned within the housing, in which the two or more ferrite rods are supported by the annular member; and an above-ground tracker configured to receive data from the downhole device in combination with all other elements in claim 1.

Regarding claims 1-4, 7-14 and 29, the claims are allowed as they further limit allowed claim 1.

Regarding claim 30, the prior art of record does not teach alone or in combination method of using a system, the system comprising: a borehole; a drill string situated in the borehole; a downhole device carried by the drill string and comprising: 5a housing having a longitudinal axis; a magnetic dipole source positioned within the housing; and a magnetic field sensor formed from two or more ferrite rods arranged such that no rod is orthogonal to the longitudinal axis of the housing; and 10an above-ground tracker configured to receive data from the downhole device; the method comprising: using the magnetic field sensor to make a first set of magnetic field measurements along a first axis and a second axis, the second axis orthogonal to the first axis, each axis corresponding to one of 15the ferrite rods; rotating the drill string such that the housing is rotated by an increment; after the rotational increment, using the magnetic field sensor to make a second set of magnetic field measurements along the first axis and the second axis ; and 20using the two sets of field measurements to calculate the magnetic field along a third axis, the third axis orthogonal to the first and second axes in combination with all other elements in claim 30.

Regarding claim 31, the claim is allowed as they further limit allowed claim 30.

Claims 26-28 and 34
Claims 32-33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858